Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
         Applicant’s election without traverse of Group I is acknowledged. Claims 1-2 and 4-7 were said to be readable on the elected Group I.  Non-elected Group II is hereby canceled by an examiner’s amendment set forth below. 

  Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Claims 8-12 are canceled without prejudice. 

Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
Reference to JP 4972136 B2 (hereinafter D1) is the closest prior art to the claimed invention.  However, D1 does not explicitly disclose a method of manufacturing a shaft for a steering device that comprises a spline shaft part to be coupled with an input shaft, a stopper part to be coupled with an output shaft, and an intermediate shaft part that couples the spline shaft part with the stopper part, the method comprising:

a step of pressing the material in which the hole part has been formed into a die to perform drawing in a radial direction on a portion of the material at which the stopper part is formed and prolonging a length along the axial direction of the hole part at a same time by forging,
wherein a mandrel is inserted into the hole part to perform the forging (emphasis added).  Therefore, the Examiner does not believe that it would have been obvious to one of ordinary skill in the art to insert a mandrel into the hole part to perform the forging in combination with other elements recited without impermissible hindsight, thus claims 1-2 and 4-7 are allowable over the prior art.

         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 



/TONY H WINNER/Primary Examiner, Art Unit 3611